Case 20-10070-elf      Doc 45    Filed 06/25/20 Entered 06/26/20 07:02:52           Desc Main
                                 Document Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                             :       Chapter 13
      RODERICK T. MEER,                            :
                     Debtor                        :       Bky. No. 20-10070 ELF

          O R D E R D I S M I S S I N G C H A P TE R 13 C A S E

        AND NOW, the Debtor having filed a Motion to Dismiss Chapter 13 Case, see 11

U.S.C. § 1307(b), Fed. R. Bankr. P. 1017(f) and 9013, and the court having considered the record

and finding that this case has not been converted previously under 11 U.S.C. §§706, 1112 or

1208,

        It is hereby ORDERED that any wage orders presently in effect are VACATED and this

case is DISMISSED.




Date: 6/26/20
                                            ERIC L. FRANK
                                            U.S. BANKRUPTCY JUDGE
